Citation Nr: 0410876	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to November 
1968.  He died in June 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The appellant's case was remanded for additional 
development in March 2000.  It is again before the Board for 
appellate review.


REMAND

This case was previously before the Board in March 2000.  The 
issue of entitlement to service connection for the cause of the 
veteran's death was remanded for issuance of a supplemental 
statement of the case (SSOC).

The issue of entitlement to entitlement to DIC, pursuant to the 
provisions of 38 U.S.C.A. § 1318, was remanded for the issuance of 
a statement of the case (SOC).  The issue was to be returned to 
the Board only if the appellant submitted a timely appeal.

The appellant submitted a VA Form 9 as her substantive appeal that 
was received at the RO in early December 2003.  The appellant 
checked the appropriate block on the form to indicate that she 
desired to have a hearing before a Board member at the RO.  The 
block was also circled, presumably to draw attention to her 
request.

The appellant's representative submitted a second VA Form 9 on her 
behalf, later in December 2003.  The block to indicate that no 
Board hearing was desired was checked on the second VA Form 9.

The Board wrote to the appellant in March 2004 to ask her to 
clarify her intentions in regard to having a Board hearing.  The 
appellant responded in April 2004 that she indeed desired to have 
a hearing before a member of the Board sitting at the RO.  

In light of the foregoing the case must be REMANDED for the 
following:

The appellant should be scheduled for a hearing at the RO before a 
member of the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant until she is notified by the RO.  The 
appellant has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



